                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                3:20-CR-00249-RJC-DCK

    UNITED STATES OF AMERICA,                                        )
                                                                     )
                              Plaintiff,                             )
        v.                                                           )           AMENDED ORDER1
                                                                     )
    ANTHONY TOMMY FOSTER (1),                                        )
                                                                     )
                              DEFENDANT.                             )
                                                                     )



             THIS MATTER is before the Court upon motions of the defendant for a

continuance of this matter from the October 5, 2020, trial term in the Charlotte

Division. (Doc. Nos. 53 & 56).

             For the reasons stated in the motions, the Court finds that the defendant has

sufficient cause for a continuance in this matter. The Court further finds that the

ends of justice served by taking such action outweigh the interests of the public and

the defendant to a speedy trial as set forth in 18 U.S.C. § 3161(h)(7)(A).

             IT IS, THEREFORE, ORDERED that the above captioned case be continued

to the December 7, 2020, term of Court.

             IT IS FURTHER ORDERED that counsel will appear for a status conference

on November 23, 2020 at 9:30 A.M., in a courtroom to be designated in the Charles

R. Jonas Federal Building.




1
    This amendment corrects a typographical mistake in the original Order regarding the trial term date.



             Case 3:20-cr-00249-RJC-DCK Document 65 Filed 10/06/20 Page 1 of 2
      The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.


                                          Signed: October 6, 2020




                                          2



      Case 3:20-cr-00249-RJC-DCK Document 65 Filed 10/06/20 Page 2 of 2
